IN THE SUPREME COURT OF THE STATE OF DELAWARE

SALIX PHARMACEUTICALS, LTD.         §
STOCKHOLDER LITIGATION              §                  No. 308, 2016
                                    §
ROBERTA FEINSTEIN and REX           §                  Court Below: Court of
GONSALVES,                          §                  Chancery of the State of
                                    §                  Delaware
   Plaintiffs Below                 §
   Appellants,                      §                  C.A. No. 10721-CB
                                    §
   v.                               §
                                    §
JOHN F. CHAPPELL, THOMAS W.         §
D’ALONZO, WILLIAM P. KEANE, MARK A. §
SIRGO, VALEANT PHARMACEUTICALS      §
INTERNATIONAL, INC., VALEANT        §
PHARMACEUTICALS INTERNATIONAL, and §
SUN MERGER SUB, INC.,               §
                                    §
   Defendants Below,                §
   Appellees.                       §

                           Submitted: January 25, 2017
                           Decided:   January 26, 2017

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                  ORDER

      This 26th day of January 2017, it appears to the Court that the judgment of

the Court of Chancery should be affirmed for the reasons stated in its May 19,

2016 bench ruling.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2